DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 08/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paller (US 2018/0209656 A1) in view of Oyler (US 2009/0057292 A1).
Regarding Claims 1-8, Paller discloses an oven appliance (10) comprising: a cabinet (12) defining a cooking chamber (14) to receive items to be cooked, the cooking chamber comprising a top wall (30), a bottom wall (32), a rear wall (38), and opposing sidewalls (34, 36), the top wall and the bottom wall being spaced apart along a vertical direction, the opposing sidewalls being spaced apart along a lateral direction (see Figs. 1 & 2); a convection duct (130) extending along a portion of the cooking chamber to direct a heated gas therethrough; a convection heating element (50) disposed within the convection duct to supply the heated gas thereto; an air handler (46, 48) disposed in fluid communication with the convection duct to motivate the heated gas; a broil outlet (80) defined at a top portion of the cooking chamber in fluid communication with the convection duct to direct the heated gas from the convection duct to the cooking chamber, the broil outlet oriented upward generally along the vertical direction towards the top wall of the cooking chamber (see Figs. 3-5); wherein the broil outlet (80) and the top wall (30) of the cooking chamber define an unobstructed flow path for the heated gas from the broil outlet (see 132 and 146); wherein the convection heating element (50) is a gas burner (see para. 0024: “Heating element 50 may be an electric heating element, such as a resistive heating rod (not pictured), or a gas burner configured to generate a heated gas for cooking operations.”); wherein the gas burner comprises a burner tube (68) to receive a combustion fuel and a burner enclosure (72) housing the burner tube to contain a flame and direct an exhaust of the flame to the broil outlet as a portion of the heated gas; wherein the air handler (46) is disposed upstream from the gas burner, and wherein the burner enclosure defines an inlet (78) to receive an airflow from the air handler; further comprising an isolated air supply duct (110) disposed in fluid communication between the air handler and the inlet of the gas burner; wherein the air handler is disposed within the cabinet and positioned below the convection heating element along the vertical direction (see Figs. 2, 4 and 5); wherein a portion of the convection duct is defined by the rear wall (see Figs. 2 & 5).

    PNG
    media_image1.png
    1053
    1313
    media_image1.png
    Greyscale


Paller does not disclose a radiant heating element positioned proximate to and downstream of the broil outlet, wherein the radiant heating element is an electric resistive heating element; wherein the broil outlet and the top wall of the cooking chamber define an unobstructed flow path for the heated gas from the broil outlet to the radiant heating element, whereby the radiant heating element is bathed in the heated gas.
Oyler teaches an oven appliance (100) comprising: a radiant heating element (103) positioned proximate to and downstream of the broil outlet (indicated in annotated Fig. 2 below), wherein the radiant heating element (103) is an electric resistive heating element (see at least para. 0019); wherein the broil outlet and the top wall of the cooking chamber (indicated in annotated Fig. 2 below) define an unobstructed flow path for the heated gas from the broil outlet to the radiant heating element, whereby the radiant heating element is bathed in the heated gas (see the dotted flow path arrows in annotated Fig. 2 below).


    PNG
    media_image2.png
    710
    850
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Paller to further comprise a radiant heating element positioned proximate to and downstream of the broil outlet, wherein the radiant heating element is an electric resistive heating element; wherein the broil outlet and the top wall of the cooking chamber define an unobstructed flow path for the heated gas from the broil outlet to the radiant heating element, whereby the radiant heating element is bathed in the heated gas as taught and/or suggested by Oyler, since such a modification would augment Palller’s broiling capacity by providing an additional broiling heat supply which supplements said burner or, in the alternative, would divide the broiling heat supply burden between said burner and an electric resistive heating element thereby allowing design flexibility in terms of using smaller or lower powered burners and/or electric resistive heating elements to provide the same broiling capacity.  
Regarding Claims 10-17, Paller in view of Oyler discloses the claimed invention as is evident from the discussion of Claims 1-8 above. In the interest of brevity, the same or equivalent claim limitations already discussed above and the obviousness rationale for combining the teachings of the references to arrive at the claimed invention will not be repeated here.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oyler in view of Paller as applied to the parent claim and further in view of Johnson (US 2017/0276375 A1).
Regarding Claims 9 & 18, Paller in view of Oyler does not disclose further comprising a controller operably connected to the radiant heating element and the convection heating element, the controller configured to initiate a broiling operation, the broiling operation including activating both the radiant heating element and the convection heating element.
Johnson teaches an oven appliance comprising a controller (58) operably connected to the radiant heating element (48) and the convection heating element (54), the controller configured to initiate a broiling operation, the broiling operation including activating both the radiant heating element and the convection heating element (see para. 0037: “Method 100 is a method for preheating an appliance, e.g., oven appliance 10. In particular, method 100 facilitates improving the overall cooking performance of oven appliance 10, particularly closed door broiling performance. In this regard, the discussion below refers to performing method 100 using broil heating element 48. However, one skilled in the art will appreciate that method 100 may be used to control one or more of heating elements 42, 48, 54 in any combination. Controller 58 may be programmed to perform method 100, e.g., by selectively energizing heating elements 42, 48, 54 according to one or more heating routines.”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Paller in view of Oyler to further comprise a controller operably connected to the radiant heating element and the convection heating element, the controller configured to initiate a broiling operation, the broiling operation including activating both the radiant heating element and the convection heating element as taught and/or suggested by Johnson, since such a modification would will improve overall cooking performance (see at least para. 0034: “More particularly, aspects of the present disclosure are directed to operation of one or more of heating elements 42, 48, 54 to improve cooking performance, particularly broil performance.”).  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paller in view of Oyler as applied to the parent claim and further in view of Arntz (US 6,222,163 B1).
Regarding Claims 19 and 20, Paller in view of Oyler does not disclose wherein the radiant heating element is a low-power heating element.
Arntz teaches an oven appliance wherein a radiant heating element (25) is a low-power heating element (“electric heating element 25 preferably constitutes a 1400 watt element that works on 120 volts. In a 15 amp circuit, a 1250 watt element is preferably utilized.”). Radiant heating element (25) is used in combination with a burner (22) wherein the radiant heating element positioned proximate to and downstream of the broil outlet (see 39), wherein the radiant heating element is an electric resistive heating element; wherein the broil outlet and the top wall of the cooking chamber (see 8) define an unobstructed flow path for the heated gas from the broil outlet to the radiant heating element, whereby the radiant heating element is bathed in the heated gas.

    PNG
    media_image3.png
    699
    513
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Paller in view of Oyler wherein the radiant heating element is a low-power heating element as taught and/or suggested by Arntz, since such a modification would ensure that the radiant heating element power output is chosen so as to be adequate for the amperage circuit in which it is intended to be used so as not to overload the circuit during operation; in addition, a low-power heating element would consume less energy than a higher powered heating element thereby reducing the cost associated with electricity consumption.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image4.png
    420
    991
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    629
    999
    media_image5.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799